Decree of the Surrogate’s Court of Richmond County, revoking letters testamentary issued to Jennie Santoro, and removing her as executrix of the estate, unanimously affirmed, with costs to all respondents filing briefs, payable out of the estate. The record discloses that appellont destroyed the bank statements and paid herself commissions without first obtaining an order of the court, and otherwise conducted herself in a manner showing that she has not a proper understanding of her duties as executrix. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ.